    Case 1:18-cr-00767-VM Document 134 Filed 05/14/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                 5/14/2020
UNITED STATES OF AMERICA           :
                                   :    18 CR 767 (VM)
     - against -                   :
                                   :    ORDER
DAMIR PEJCINOVIC,                  :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

        By letters mailed March 30, 2020 and April 22, 2020,

defendant Damir Pejcinovic (“Pejcinovic”) requests that the

Court     order   his   release.   (See   “March     30    and   April   22

Letters.”1) The Court construes Pejcinovic’s letters as a

motion for temporary release on bail from the Metropolitan

Detention     Center    (“MDC”)    pursuant   to    18    U.S.C.   Section

3142(i)     (“Section    3142(i)”).    For    the   reasons      explained

below, the Court denies Pejcinovic’s request.

        Section 3142(i) provides that a court may “permit the

temporary release of [a pretrial defendant], in the custody

of a United States marshal or another appropriate person,

to the extent that the judicial officer determines such

release to be necessary for preparation of the person’s

defense or for another compelling reason.” Section 3142(i).

“A ‘compelling reason’ may . . . exist where a defendant’s

serious medical condition warrants release.” United States

1 Because the March 30 and April 22 Letters contain sensitive health
information, the Court will file the letters under seal.
 Case 1:18-cr-00767-VM Document 134 Filed 05/14/20 Page 2 of 5



v. Gumora, No. 20 CR 144, 2020 WL 1862361, at *4 (S.D.N.Y.

Apr. 14, 2020) (citations omitted). “In considering whether

there    is   a    compelling         reason     for    a    defendant’s         release

under this provision, however, a court must balance the

reasons advanced for such release against the risks that

were    previously         identified      and    resulted        in   an    order    of

detention.” United States v. Chambers, No. 20 CR 135, 2020

WL    1530746,      at     *1    (S.D.N.Y.       Mar.       31,   2020)      (internal

quotation marks omitted).

       Pejcinovic does not argue that temporary release is

necessary for preparation of his defense. Nor does he argue

that he has a condition that renders him at a high risk of

suffering serious illness from COVID-19. Rather, Pejcinovic

asserts that the Court should order his release so that he

can    aid    in    the    fight      against    COVID-19         by   donating      his

antibodies. Pejcinovic also reports that he is experiencing

uncontrollable seizures, sleep disruption, and stress.

       At Pejcinovic’s initial bail hearing, the magistrate

judge identified numerous reasons for detention, including:

the    strong      weight       of   evidence     against         Pejcinovic;        that

Pejcinovic         would    be       subject     to     a    lengthy        period    of

incarceration        if     convicted;         Pejcinovic’s        prior         criminal

history;      his     history         of   violence;         a    lack      of    stable

employment; his significant family ties outside the United
 Case 1:18-cr-00767-VM Document 134 Filed 05/14/20 Page 3 of 5



States;    his    recent       international       travel;    that        he   was

currently in the process of removal proceedings; his prior

use of aliases; his prior failure to appear in court as

ordered;   his        prior    violations     of   probation,       parole,      or

supervised release; his recent violation of an order of

protection; the nature of the crime charged, including use

of sophisticated equipment that could also be used to evade

monitoring       by     pre-trial      services;       and   the     potential

availability of financial resources that could be used to

evade    monitoring       by    pre-trial      services.     (See    Order      of

Detention Pending Trial, Dkt. No. 17; Initial Appearance

Transcript,      Dkt.    No.    27,   at     26:1-27:13.)    The    magistrate

judge explained that, in the recent past:

     [Pejcinovic] w[as] arrested and charged with . . . a
     violent felony offense for a domestic incident and
     . . . pled guilty to assault with intent to cause
     physical injury. And in connection with that charge, a
     bench warrant was issued. And then [Pejcinovic] later
     pled guilty to violating an order of protection
     against [him] and to bail jumping.

(Initial   Appearance          Transcript,      Dkt.   No.   27,     at    26:21-

27:2.)

     The Court concludes that Pejcinovic has not provided a

sufficiently compelling reason for temporary release given

the significant evidence that he remains a flight risk.

Considering      Pejcinovic’s         past     non-compliance       with       bail

conditions and court orders, the substantial sentence he
 Case 1:18-cr-00767-VM Document 134 Filed 05/14/20 Page 4 of 5



may    face    if     convicted         in    this    case,     his    international

contacts       and     prior       international            travel,     that    he     is

currently in the process of removal proceedings, and the

complications         that     this      pandemic       presents       for     pretrial

supervision,          the     Court          is     persuaded        that    releasing

Pejcinovic from the MDC would present a serious risk of

flight.       Pejcinovic’s         prior          offenses    also     indicate      his

dangerousness         to     the    community          and    weigh     against      his

release. See United States v. Jackson, 823 F.2d 4, 7 (2d

Cir. 1987).

       The Court is mindful that the current pandemic poses a

substantial threat to the health of inmates with serious

medical conditions across the country, and that this threat

may     present       a     compelling             reason     warranting        certain

defendants’ temporary release on bail. However, numerous

courts     have      nevertheless        denied       bail    to     defendants      with

underlying health conditions where the risks that justified

the defendants’ initial detention continued to outweigh the

risks      that     continued       incarceration            might    pose     for   the

defendants’ health. See, e.g., Chambers, 2020 WL 15300746,

at    *1   (denying        bail    to    defendant          with     asthma);    United

States v. Hamilton, No. 19 CR 54, 2020 WL 1323036, at *1-2

(E.D.N.Y. Mar. 20, 2020) (denying bail to defendant with

history     of    stroke     and     heart         attack).    On     the   particular
 Case 1:18-cr-00767-VM Document 134 Filed 05/14/20 Page 5 of 5



facts    of   this   case,      the   Court    is   not     persuaded   that

Pejcinovic’s     health      conditions       amount   to    a    compelling

reason    justifying      his    release      in    light    of   the   many

considerations reflecting that he remains both a danger and

a flight risk.

     Accordingly, for the reasons discussed above, it is

hereby ORDERED that the motion so deemed by the Court as

filed by defendant Damir Pejcinovic for temporary release

on bail pursuant to 18 U.S.C. Section 3142(i) is DENIED.

Counsel for the Defendant is directed to mail this order to

the Defendant.

SO ORDERED.

Dated:    New York, New York
          14 May 2020
